Citation Nr: 0607755	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-20 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for post operative 
repair of right ankle fracture and dislocation with 
degenerative joint disease, currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD
C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty between September 1974 
and November 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that the appellant sustained a 
fracture and dislocation of the right ankle while 
participating in a 1981 intramural football game in service.  
He underwent an open reduction and internal fixation.

A February 1983 rating decision granted service connection 
for post operative fracture and dislocation of the right 
ankle under Diagnostic Code 5299.  In November 2001, the 
appellant claimed his right ankle disability had worsened.  A 
July 2002 rating decision assigned a 10 percent disability 
evaluation under Diagnostic Code 5271 based on a July 2002 VA 
examination report and VA treatment records.  In September 
1992, the appellant filed a notice of disagreement with that 
rating decision and the 10 percent evaluation.  A May 2003 
rating decision assigned a 30 percent disability evaluation 
for the right ankle disability under Diagnostic Code 5270 
based on the July 2002 VA examination report and VA treatment 
records.  It was noted that the appellant could not dorsiflex 
the foot past 10 degrees when walking, and that there was a 
limp and limited function akin to an ankylosed joint.

Subsequently, a September 2004 rating decision assigned a 40 
percent disability evaluation under Diagnostic Code 5270 
based on the previous evidence of record, as well as, a 
February 2004 VA examination report and additional VA 
treatment records.  This decision noted that a 40 percent 
rating was warranted since the appellant had essentially lost 
the use of his right ankle, and he had severe pain with use 
and considerable difficulty ambulating.  This rating was 
assigned effective from the date of claim for increase, 
November 2001.

A review of the record further discloses that the appellant 
and his VA physician, C.N., M.D., requested in August and 
September 2005, respectively, an extension of time so that 
additional medical evidence could be submitted in support of 
the claim.  
In October 2005, the VA received a letter from Dr. C.N. of 
the VA Pacific Islands Health Care System.  The physician 
noted that the appellant was scheduled for a VA orthopedic 
examination in January 2006.  The claims folder does not 
contain documentation as to whether the appellant presented 
himself for this examination; there is no January 2006 VA 
examination report associated with the claims folder.

While reviewing the content of the October 2005 letter from 
Dr. C.N. suggests that he is attempting to assist the 
appellant with establishing service connection for conditions 
that are secondary to his right ankle disorder, we note that 
the issues of entitlement to secondary service connection 
were denied in an October 2004 and have not been appealed.  
As such, the subsequent requests for an extension of time so 
that additional evidence may be submitted must reasonably be 
considered to pertain to the instant claim on appeal.  
Construing the appellant's request in a liberal manner and 
having been informed that a VA orthopedic examination was 
recently scheduled, the VA has a duty to obtain the results 
of this examination before considering the issue on appeal.  
We simply do not know if there is information in the January 
2006 examination report, assuming it was conducted, that 
would aid the appellant in his claim for increased benefits.  
We note that, although the maximum schedular evaluation has 
been assigned for the right ankle disorder, the appellant may 
be eligible for a separate rating based on scarring.

Accordingly, to ensure that the VA has satisfied its duty to 
assist the appellant, this case is REMANDED for the following 
action:

The report of VA orthopedic examination 
scheduled for January 2006 should be 
obtained and associated with the claims 
folder, if the appellant presented 
himself for that examination.  The claim 
should be reconsidered by the RO if this 
evidence is obtained.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

